Case 2:18-cv-11693-WJM-JSA Document 69 Filed 07/14/21 Page 1 of 3 PageID: 985




                          UNITED STATES DISTRICT COURT
                             DISTRICT OF NEW JERSEY


 JASON JORJANI,
                                                      Civil Action No. 18-11693 (WJM) (JSA)
                            Plaintiff,                Civil Action No. 20-1422 (WJM) (JSA)
 v.

 NEW JERSEY INSTITUTE OF                                        (CONSOLIDATED)
 TECHNOLOGY, et al.,
                                                                       ORDER
                        Defendants.


        THIS MATTER comes before the Court by way of plaintiff Jason Jorjani’s (“Plaintiff”)

 motion to: (1) restore his previously filed cross-motion to unseal, and (2) unseal certain

 documents filed in redacted form and other documents filed in unredacted form on the Court’s

 official docket, pursuant to Local Civil Rule 5.3(c) (ECF No. 65 Civil Action 2:18-cv-11693);

 and

        WHEREAS Defendants Fadi P. Deek, Eric Katz, Denise Anderson, Basil Baltzis,

 Matthew Golden, Holly Stern, Christine Li, Stephen A. DePalma, Vincent L. DeCaprio,

 Lawrence A. Raiai, Dennis M. Bone, Peter A. Cistaro, Diane Montalto, Joseph M. Taylor, and

 Dennis M. Toft, along with Defendants New Jersey Institute of Technology, Joel S. Bloom, and

 Kevin D. Belfield (collectively “Defendants”) had previously filed a motion to seal certain

 documents (ECF No. 16), in the civil action captioned, Jason Jorjani v. Fadi P. Deek, et al., Civ.

 No. 20-1422, before the Hon. Mark Falk, U.S.C.M.J., issued an Order of Consolidation for all

 purposes (ECF No. 38 in Civil Action No. 20-1422; ECF No. 56 in Civil Action No. 18-11693);

 and

        WHEREAS Plaintiff had previously filed a copy of the instant motion to unseal as a
Case 2:18-cv-11693-WJM-JSA Document 69 Filed 07/14/21 Page 2 of 3 PageID: 986




 cross-motion (ECF No. 18 in Civil Action No. 20-1422) to Defendants’ motion to seal (ECF No.

 16 in Civil Action No. 20-1422); and

        WHEREAS Defendants opposed Plaintiff’s prior cross-motion to unseal (ECF No. 24

 in Civil Action No. 20-1422), on the basis that the cross-motion does not comply with Local

 Civil Rule 5.3(c); and

        WHEREAS Local Civil Rule 5.3(c)(1) states, in relevant part, a motion to seal “shall

 ordinarily be made on notice, by a single, consolidated motion on behalf of all parties, unless

 otherwise ordered by the Court on a case-by-case basis.” L.Civ.R. 5.3(c)(1); and

        WHEREAS Rule 5.3(c) does not specifically allow for opposition to be filed by way of

 a separate brief, motion, or cross-motion. Id. Rather, Local Civil Rule 5.3(c)(3) states, in

 relevant part, that “objections to seal any material” must include: “(g) the materials to which

 there is an objection; (h) the basis for the objection; and (i) if the material or information was

 previously sealed by the Court in the pending action, why the materials should not be maintained

 under seal.” L.Civ.R. 5.3(c)(3)(g)-(i); and

        WHEREAS Local Civil Rule 5.3(c)(3) further requires that any such objections to

 sealing materials must be included as part of the index in support of sealing in a “form suggested

 by Appendix U….” Id.; and

        WHEREAS based on this Court’s careful review and consideration of Plaintiff’s instant

 motion, it appears that the motion does not comply with the requirements set forth in Local Civil

 Rule 5.3(c), governing motions to seal and any objections thereto,

        IT IS on this 14th day of July 2021,

        ORDERED that Plaintiff’s motion to restore his previously filed cross-motion to unseal

 and to unseal certain documents filed in redacted form and other documents filed in unredacted

                                                2
Case 2:18-cv-11693-WJM-JSA Document 69 Filed 07/14/21 Page 3 of 3 PageID: 987




  form on the Court’s official docket, pursuant to Local Civil Rule 5.3(c) (ECF No. 65 Civil Action

  2:18-cv-11693) is DENIED WITHOUT PREJUDICE; and it is further

        ORDERED that the Clerk is directed to maintain the temporarily sealed documents and

  materials under seal, pursuant to Local Civil Rule 5.3(c)(4), until further ordered; and it is

  further

        ORDERED that Defendants and/or the parties shall file a renewed single, consolidated

  motion to seal any such materials, which includes Plaintiff’s objections, if any, to sealing, in

  compliance with the requirements of Local Civil Rule 5.3(c)(1) and (3) on or before August

  6, 2021, or any documents submitted under temporary sealing shall become public; and it is

  further

        ORDERED that the Clerk of the Court shall terminate the motion at ECF No. 65.



                                                     s/ Jessica S. Allen
                                                     Jessica S. Allen
                                                     United States Magistrate Judge


cc:    Hon. William J. Martini, U.S.D.J.




                                                 3
